 Case 19-13300       Doc 192        Filed 06/26/20 Entered 06/26/20 13:16:06       Desc Main
                                     Document     Page 1 of 5



                    UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF MASSACHUSETTS
____________________________________
In Re:                               )
                                     )
SOMERVILLE BREWING COMPANY )           Chapter 11
                                     ) Case No. 19-13300-FJB
                  DEBTOR             )
____________________________________)

    OPPOSITION OF THE DEBTOR, SOMERVILLE BREWING COMPANY TO
  HORACE-WARD, LLC’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY

       NOW COMES the debtor, Somerville Brewing Company (the “Debtor/SBC”), and

responds to the Motion of Horace-Ward, LLC (the “Horace-Ward”) for Relief from the Automatic

Stay concerning an unexpired lease, pursuant to 11 U.S.C. § 362(d), MLBR 13-16-1, and FRBP

4001(a) paragraph by paragraph as follows:

       1. Admits.

       2. Admits.

       3. Admits.

       4. Admits.

       5. The Debtor admits that it continued to pay on its lease to Horace-Ward the monthly

          rent of $7,100.00 and $2,800.00 for utilities from October 2019 through February 2020.

          Further answering, the Debtor states that due to the Covid-19 crisis, it was forced to

          close both locations in accordance with the rules and regulations implemented by the

          Commonwealth and the City of Somerville, and therefore did not have the revenues for

          the rent and utilities.

       6. The Debtor admits it is in default but has insufficient information to either admit or

          deny the information contained in paragraph 6.
 Case 19-13300        Doc 192      Filed 06/26/20 Entered 06/26/20 13:16:06               Desc Main
                                    Document     Page 2 of 5



        7. The Bankruptcy Code speaks for itself. Further answering, Massachusetts law at

            Chapter 65 of the Acts of 2020, entitled "An Act providing for a moratorium on

            evictions and foreclosures during the COVID-19 Emergency" imposes a moratorium

            on "non-essential evictions" on small business tenants in response to the COVID-19

            pandemic. Chapter 65 at Section 3 (b) prevents a landlord, in a non-essential eviction

            matter from filing a writ, summons or complaint for an eviction if the non-payment of

            rent was due to the financial impact of COVID-19. The Debtor was forced to close its

            operations on or about March 24, 2020 and prior to the full closure, business was

            dramatically reduced due to the public wariness of bars and restaurants due to warnings

            about the transmission of the COVID-19 virus.

        8. The Debtor maintains possession and the right to use. However, further answering, the

            business is not operating at the premises.

        9. Denied.

        10. Admits. Further answering, the Debtor has scheduled, pending approval of the

            Application to Employ Auctioneer and a Motion to Sell at Public Auction, which shall

            be filed forthwith, an auction at the end of July, and intends thereafter to surrender the

            premises to the Landlord.

        11. Admits.

        12. Admits.

        WHEREFORE, the Debtor prays that the Motion for Relief be denied due to lack of cause

related to non-payment of the post-petition rent arising as a result of the COVID-19 virus and for

such further relief as is appropriate; or in the alternative, that relief be granted, but subject to the

prohibitions of the Chapter 65 of the Acts of 2020, which provides that no eviction action be
 Case 19-13300       Doc 192     Filed 06/26/20 Entered 06/26/20 13:16:06          Desc Main
                                  Document     Page 3 of 5



commenced until the dates established at Section 6, which means 120 days after the effective date

of the Act or 45 days after the COVID-19 emergency declaration has been lifted, and as such dates

may be extended by the Governor of Massachusetts as provided therein.



                                                    Respectfully submitted,
                                                    Somerville Brewing Company,
                                                    By its attorney,


Dated: June 26, 2020                                /s/ Nina M. Parker
                                                    Nina M. Parker (BBO #389990)
                                                    Marques C. Lipton (BBO #676087)
                                                    Parker & Lipton
                                                    Parker & Associates LLC
                                                    10 Converse Place, Suite 201
                                                    Winchester, MA 01890
                                                    (781)729-0005
                                                    nparker@parkerlipton.com
 Case 19-13300        Doc 192         Filed 06/26/20 Entered 06/26/20 13:16:06      Desc Main
                                       Document     Page 4 of 5



                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________
In Re:                               )
                                     )
SOMERVILLE BREWING COMPANY )                         Chapter 11
                                     )               Case No. 19-13300-FJB
                  DEBTOR             )
____________________________________)

                                 CERTIFICATE OF SERVICE

       I, Nina M. Parker, do hereby certify that I have given either electronic notice, fax notice

and/or mailed, postage prepaid, copies of the Opposition of the Debtor, Somerville Brewing

Company to Horace-Ward, LLC’s Motion for Relief from the Automatic Stay to the parties

listed on the annexed service list.



                                                     /s/ Nina M. Parker
                                                     Nina M. Parker (BBO #389990)
                                                     Marques C. Lipton (BBO #676087)
                                                     Parker & Lipton
                                                     Parker & Associates LLC
                                                     10 Converse Place, Suite 201
                                                     Winchester, MA 01890
                                                     (781)729-0005
                                                     nparker@parkerlipton.com

DATED:         June 26, 2020
 Case 19-13300      Doc 192    Filed 06/26/20 Entered 06/26/20 13:16:06     Desc Main
                                Document     Page 5 of 5



Electronic Mail Notice List

      Eric K. Bradford Eric.K.Bradford@USDOJ.gov
      John Fitzgerald USTPRegion01.BO.ECF@USDOJ.GOV
      James C. Fox jim_fox@riw.com, jcf@riw.com
      Paul R, Hage phage@jaffelaw.com
      Honor S. Heath honor.heath@eversource.com, honor.heath@hotmail.com
      James M. Liston jml@bostonbusinesslaw.com
      Anthony M. Moccia amoccia@eckertseamans.com
      Rion Vaughan rmv@riw.com


Via Email

Somerville Brewing Company, c/o Jeffrey Leiter, President
